Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 10, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, Claim 1 recites:
“A computer-implemented method for automatically detecting physical modes, the method comprising calculating, by a modal estimator, a plurality of mode estimates  for a plurality of modal orders, each mode estimate being defined by an eigenvalue and a mode shape, the method further comprising the steps of: a) Defining a number N of centroid values of N clusters, on the basis of one or more features of the mode estimates, b) Distributing the mode estimates among the N clusters according to a non-hierarchical clustering algorithm based on said one or more features, c) Defining a distance function D that expresses a comparison between a mode estimate of a given modal order and the same mode estimate of a lower modal order, and defining a threshold value D.sub.t for said distance function, d) Calculating the distance between multiple cluster pairs, as the distance function between representative mode estimates of the N clusters, e) If the distances between the multiple cluster pairs are equal to or above the threshold Dt, concluding that every cluster is associated to one particular mode and going to step g) f) If the distance between one or more cluster pairs is below the threshold, defining a common centroid for said cluster pairs and repeating step b), d) and e) with an amount of clusters lower than N, g) Calculating a metric for spuriousness for all the mode estimates in the clusters, and deciding at least on the basis of the metric whether a cluster is associated to a physical mode or to a non-physical mode, wherein a mode is selected as physical when the values of the metric of all the mode estimates in a cluster are above a threshold.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “calculating, by a modal estimator, a plurality of mode estimates for a plurality of modal orders, each mode estimate being defined by an eigenvalue and a mode shape”, “b) Distributing the mode estimates among the N clusters according to a non-hierarchical clustering algorithm based on said one or more features, c) Defining a distance function D that expresses a comparison between a mode estimate of a given modal order and the same mode estimate of a lower modal order, and defining a threshold value D.sub.t for said distance function, d) Calculating the distance between multiple cluster pairs, as the distance function between representative mode estimates of the N clusters”, “repeating step b and d)” and “g) Calculating a metric for spuriousness for all the mode estimates in the clusters” are treated as belonging to the mathematical concepts grouping while the steps of “detection of physical modes”, “a) Defining a number N of centroid values of N clusters, on the basis of one or more features of the mode estimates”, “e) If the distances between the multiple cluster pairs are equal to or above the threshold Dt, concluding that every cluster is associated to one particular mode and going to step g) f) If the distance between one or more cluster pairs is below the threshold, defining a common centroid for said cluster pairs, e) with an amount of clusters lower than N” and “deciding at least on the basis of the metric whether a cluster is associated to a physical mode or to a non-physical mode, wherein a mode is selected as physical when the values of the metric of all the mode estimates in a cluster are above a threshold” are treated as belonging to mental process grouping. These mental steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites meaningful additional elements that integrate the exception into a practical application of that exception. 
The preamble of the claim “A computer-implemented method for automatically detecting physical modes” is a generically recited field of use limitation that is not meaningful. No other additional elements are recited. Therefore, the claim is directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). For example, the prior art of record discuss detecting physical modes (Neu, Ghahari, Reynders).
The independent claim, therefore, is not patent eligible.
With regards to the dependent claims 10 and 15, the claims comprise additional features/steps which are part of an expanded abstract idea of the independent claim 1 (additionally comprising mathematical relationship/mental process steps and additional element such as a step of obtaining the first signal in the time domain having a frequency spectrum, Claim 10, that represents insignificant extra-solution activity to the judicial exception) and, therefore, these claims are not eligible without additional elements that are meaningful that would reflect a practical application and/or qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1.

Response to Arguments

35 USC § 101
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
The Applicant argues (p.10): On page 6 of the instant office action response, it is asserted that the rejected claims are directed to mathematical concepts and mental processes or concepts performed in the human mind. However, Applicants respectfully disagree with this characterization. The claims are directed to the automatic detection of physical modes within a signal. As explained in the Applicants' specification, the signals referred to in the claims are those obtained from sensors, for example, placed on rotating machinery, or large structures subject to vibrational inputs. 
Similar arguments (p.10):  On page 7 of the instant office action response, it is asserted that the claim term "automatic detection" is a generically recited field of use limitation that is not meaningful, and incorrectly asserted that no additional elements are recited. However, as explained above, the claims are directed to the automatic detection of physical modes within a signal. Every limitation in claim 1 is specifically directed to a process for the automatic detection of physical modes.
The Examiner submits that mere data gathering is an insignificant extra-solution activity as discussed in the rejection (Claims 10 and 15). The “automatic detection” is realized by the abstract idea steps which is not enough for eligibility. No rotating machinery or specific structures are recited.

The Applicant argues (p.10):
While mathematical concepts and algorithms are used in the analysis and processing of these signals, the concepts are not performed in the human mind. The signals cannot be detected or analyzed without specialized equipment, and cannot be processed in the way called for in the claimed invention without processors specifically designed and configured for the task. 
The Examiner submits that multiple mathematical and mental concepts are recited that, along with signals from the specialized equipment, produce data to be analyzed/judged.  A human being is capable, based on these data to perform mental steps of observation, evaluation, judgement, and/or opinion that include defining a number N of centroid values of N clusters on the basis of one or more features of the mode estimates, evaluate distances between the multiple cluster pairs to make a conclusion about a mode type based on a metric threshold.

The Applicant argues (p.10-11):
Claims 10 and 15 recite additional limitations directed to the aforementioned automatic detection according to particular embodiments of the invention. As such, Applicants submit that "automatic detection" is not a generically recited field of use limitation, in that numerous additional elements are recited to provide a specific and practical application of the automatic detection of physical modes.
The steps of obtaining time domain data (frequency spectrum data, Claims 10, as amended) are not meaningful as recited in generality. They represents insignificant extra-solution activity that corresponds to mere data gathering for the judicial exception. These claims are not eligible as lacking meaningful additional elements that reflect a practical application and/or qualified for significantly more. The Examiner agrees that the "automatic detection" algorithm is not generically recited, however, the entire algorithm is an abstract idea and, therefore, cannot demonstrate a practical application based on the above reasons.
According to the October 2019 Update on 2019 PEG: “it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. Further, in Synopsys: “a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty”.

35 USC § 112 and 35 USC § 103
Applicant’s arguments, see Applicant Arguments/Remarks dated 3/21/2022, with respect to § 112 and § 103 rejections of Claims 1, 10, and 15 have been fully considered and are persuasive.  The corresponding rejections have been withdrawn. 

Examiner Note with Regards to Prior Art of Record
Claim 1, 10, and 15 are distinguished over prior art of record based on the reasons below.   
	in regards to Claims 1, the claims differ from the closest prior art, Neu, Ghahari, Reynders, either singularly or in combination, because they fail to anticipate or render obvious, the claimed steps c), e), f) and g), in combination with all other limitations in the claim as claimed and defined by applicant.  
	 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edwin Reynders et al., “Fully automated (operational) mode analysis”, Mechanical Systems and Signal Processing, 29: 228-250, 2012, submitted with IDS dated 4/3/2020, discloses detecting a physical mode using clustering approach.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863